Citation Nr: 0214145	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease.

(The issue of entitlement to service connection for residuals 
of a head injury, claimed as tinnitus of the left ear and 
left eye vision loss, will be the subject of a future 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 until April 
1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2000 
rating decision of the Columbia, South Carolina Regional 
Office (RO) which denied claims which included service 
connection for a gastrointestinal disorder, to include 
gastroesophageal reflux disease, and residuals of a head 
injury, claimed as tinnitus of the left ear and left eye 
vision loss.  

The veteran was afforded a personal hearing at the RO in 
January 2002; the transcript of which is of record.  In 
subsequent correspondence on that same date, he affirmatively 
withdrew the issue of service connection for a heart 
condition which had previously been developed for appellate 
review.  

As a final preliminary matter, the Board also notes that it 
is undertaking additional development with respect to the 
claim of service connection for residuals of a head injury, 
claimed as tinnitus of the left ear and left eye vision loss, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(January 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)(2002)).  When it is completed, the Board shall 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3,105) (January 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).  After giving the 
notice and reviewing your response to the notice, the Board 
shall prepare a separate appellate decision addressing this 
issue.



FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the merits of the claim as to this issue 
has been accomplished.

2.  Chronic gastrointestinal disability, to include 
gastroesophageal reflux disease, was first clinically 
indicated many years after discharge from active duty.

3.  There is no competent clinical evidence of record which 
links gastrointestinal disability, to include 
gastroesophageal disease, to service.


CONCLUSION OF LAW

A gastrointestinal disorder, to include gastroesophageal 
reflux disease, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2001 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has a gastrointestinal 
disorder which developed during the military for which 
service connection should be granted.  

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the June 2001 statement of the case, and the 
March 2002 supplemental statement of the case, the appellant 
and his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate this claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and that he has been provided 
ample opportunity to submit information and evidence.  The 
Board also finds that all available evidence has been 
obtained.  As such, there is no need for more specific notice 
to be provided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159 (2001)).  In letters dated in January 
2000, April 2001, and August 2001, the RO not only informed 
the veteran and his representative of the notice and duty to 
assist provisions of the VCAA, but what the evidence had to 
show to establish entitlement to the benefit he seeks, what 
medical and other evidence the RO could request, and what 
information or evidence the veteran could provide in support 
of the claim. 

The Board finds that all necessary development has been 
accomplished, as to this issue.  The veteran has undergone VA 
examinations pursuant to his claim, and the RO has requested 
VA clinical records from the Columbia, South Carolina VA 
facility dating back to 1970.  Private and VA clinical 
records have been received and associated with the claims 
folder, and the appellant was afforded an opportunity to 
present testimony upon personal hearing on appeal in January 
2002.  In correspondence of record dated in January 2002, the 
veteran stated that he had been unsuccessful in retrieving 
clinical records from a private physician who treated him in 
1970 due to lapse of time.  Significantly, neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2001).

Factual Background

The service medical records reflect that the appellant was 
seen in sick bay in February 1970 with complaints of an upset 
stomach.  He stated that he had vomited that morning and felt 
that this may have been due to having too much to drink the 
previous night.  Medication was prescribed.  Upon examination 
in April 1970 for release from active duty, the abdomen and 
viscera were evaluated as normal.

The veteran filed a claim for disabilities which included a 
stomach disorder in 1992.  Records dated in May 1992 show 
that he was admitted to Baptist Medical Center and Richland 
Memorial Hospital for cardiac work-up and evaluation for 
complaints relating to chest pain and syncope.  No diagnosis 
relating to a gastrointestinal disability was recorded upon 
the discharge sheets from either facility, although it was 
noted that he had mild liver impairment likely secondary to 
ethanol excess.  

The veteran underwent VA examinations for compensation and 
pension purposes in May 2001 where he complained of 
midabdominal pain, unrelated to meals for the most part, 
which occurred about once or twice a week.  He said that he 
had heartburn four to five times a week, regurgitation about 
once every other day, diarrhea about ten days out of each 
month, and vomiting about twice a year.  The appellant 
related that he took over-the-counter Zantac for relief of 
symptoms.  He indicated that he was told by a cardiologist in 
May 2001 that may have had a stomach ulcer, and said that 
such symptoms had worsened since that time.  Following 
examination, diagnoses of no definite history of peptic ulcer 
disease, and ongoing symptoms most consistent with 
gastroesophageal reflux disease, were rendered. 

VA outpatient clinical records dated between September 1991 
and October 1992 were received reflecting treatment for 
complaints and symptoms unrelated to this appeal.  

The veteran presented testimony upon personal hearing on 
appeal in January 2002 to the effect that he had had stomach 
problems since returning from Vietnam, and said that he had 
been told in service that such symptoms were related to worry 
and stress.  He related that he was treated for stomach 
complaints at a VA facility in 1970 shortly after leaving the 
military, and that the physician had told him that it was 
related to combat in Vietnam.  The veteran testified that he 
was given a prescription at the time but that he did not 
recall what it was.  He also indicated that he had been seen 
several times at the VA since that time for stomach 
complaints.  

Analysis

The service medical records reflect that the appellant was 
treated on a single occasion in February 1970 for stomach 
complaints.  There is no indication that he sought further 
treatment in this regard, and no gastrointestinal symptoms 
were noted upon release from active duty approximately two 
months later.  The record does not contain a clinical finding 
of gastrointestinal disability until VA examination in May 
2001, more than 30 years after the appellant's discharge from 
active duty.  Moreover, even though the appellant testified 
upon personal hearing on appeal in January 2002 that his 
cardiologist told him in 1992 that he may have had a stomach 
disorder, this is still more than 20 years after discharge 
from active duty.  In the absence of a showing of any 
continuing complaints or evidence of treatment for a 
gastrointestinal disorder in the years following discharge 
from the military, the Board must therefore conclude that the 
stomach complaint recorded in service in 1970 did not develop 
into a chronic disorder.  See 38 C.F.R. § 3.303.  

Moreover, although the veteran continues to assert that he 
now has a stomach disorder which is of service onset, there 
is no competent clinical evidence anywhere in the record 
which supports a relationship between active duty and current 
gastroesophageal disability.  No trained health care provider 
has entered a conclusion, or opinion as to diagnosis and 
causation to the effect that any current gastroesophageal 
disability is of service origin.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  The veteran has stated that his 
physicians have told him that a stomach problem is related to 
his time in the military.  However, careful review of the 
clinical record reflects no indication of any competent 
etiological relationship in this regard.  The Board points 
out that any statement of an appellant as to what a doctor 
told him is insufficient to establish a medical diagnosis.  
See Warren v. Brown, 6 Vet.App. 4, 6 (1993).  In sum, the 
only evidence suggesting that there is a relationship between 
current gastroesophageal symptomatology and service has been 
the appellant's own statements and testimony to this effect.  
However, as a lay person who is untrained in the field of 
medicine, the veteran himself is not competent to provide a 
medical opinion as to this matter.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Service connection for a 
gastroesophageal disorder must be denied.  While the veteran 
has testified as to continuing symptoms since service, there 
is no medical evidence to confirm or substantiate that 
testimony.  No chronic pathology was demonstrated until years 
post service.

The Board has considered the doctrine of benefit of the doubt 
as to this issue, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

Service connection for a gastrointestinal disorder, to 
include gastroesophageal reflux disease, is denied.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

